DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered. 
Applicant argues that Porta and Resink alone or in combination do not teach all aspects of the independent claims. However, the combination of Porta and Resink in combination with case law teaches all aspects of the independent claims as discussed below.
The 112(b) rejections and specification objection are withdrawn due to amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 12-13, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Porta (US 2014/0361497) in view of Resink (US 2016/0097252).
With respect to claim 1: Porta discloses an apparatus comprising: 
a mandrel (404);
a packer (400), the packer including: 
a constrained portion (424, 410, 405) coupled to the mandrel (Figs. 4A, 4b, 4c); and 

a spring (436) positioned between the mandrel and the unconstrained portion (Figs. 4a, 4b, 4c) to urge the unconstrained portion away from the mandrel (¶ [0045]; Figs. 4a, 4b, 4c).
Porta does not disclose the unconstrained portion is made of swellable material or the spring force of the spring. Resink teaches an unconstrained portion (12b, 12c) of a cup seal (10) is made of swellable material (¶ [0027]). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the swellable material of Resink for the material of Porta since doing so would perform the same predictable result of forming a seal. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of filing to substitute the swellable material of Resink for the material of Porta, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
The combination of Porta and Resink does not teach the spring having a spring force less than a yield strength of the swellable material when the swellable material is in an unswelled condition.
It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the spring force limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	
With respect to claim 2: Porta from the combination of Porta and Resink further teaches the constrained portion of the packer has an outside diameter (Figs. 4a, 4b, 4c) and is coupled to the mandrel (Figs. 4a, 4b, 4c). Porta does not explicitly teach how the constrained portion of the packer is coupled to the mandrel.
Resink teaches a packer (10) having a constrained portion (12a, 12d) coupled to a mandrel (100; Figs. 4-5) by one or more of: 
(a) a bond between the constrained portion and the mandrel (¶ [0029, 0051]), 
(b) a hoop (14) against the outside diameter of the constrained portion to capture the constrained portion against the mandrel (Figs. 4-5; ¶ [0030-31]), 
(c) a bond between the constrained portion and a slide around the mandrel, 
(d) a hoop embedded in the constrained portion to capture the constrained portion against the mandrel.
It would be obvious to one having ordinary skill in the art at the time of filing to substitute the means of coupling the packer to the mandrel taught by Resink for that of the combination of Porta and Resink since doing so would perform the same predictable result of anchoring the packer to the mandrel.
With respect to claim 5: The combination of Porta and Resink teaches all aspects of the claimed invention except for the constrained portion is bonded to the unconstrained portion by one or more of: 
(a) an adhesive bond between the constrained portion and the unconstrained portion, or 
(b) an in-mold bond between the constrained portion and the unconstrained portion.
Examiner takes official notice that it is old and well known in the art to attach structures to be connected by adhesive/in-mold bonds. It would be obvious to one having ordinary skill in the art at the time of filing to substitute the bonds known in the art for the integrally formed structure of Porta and Nerwin v. Erlichman, 168 USPQ 177, 179.
With respect to claim 7: Resink from the combination of Porta and Resink further teaches the constrained portion is integral with the unconstrained portion (Figs. 4-5; ¶ [0027]). It would have been obvious to one having ordinary skill in the art at the time of filing to have the constrained portion of Porta and Resink be integral with the unconstrained portion as taught by Resink, since it has been held that forming in one piece an article which was formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
With respect to claim 12: Resink from the combination of Porta and Resink further teaches reinforcing material (22) embedded in the unconstrained portion (Fig. 9). It would be obvious to one having ordinary skill in the art at the time of filing to combine the reinforcing material of Resink with the invention of Porta and Resink since doing so would increase the mechanical strength of the seal (Resink ¶ [0048]).
With respect to claim 13: Porta discloses a method for establishing a seal between a mandrel and a borehole comprising: 
manufacturing a packer (400) having: 
a constrained portion (424, 410, 405), and 
an unconstrained portion (422) coupled to the constrained portion (Figs. 4a, 4b, 4c); 
coupling the constrained portion of a seal element to the mandrel (404) leaving the unconstrained portion free to move with respect to the mandrel (Figs. 4a, 4b, 4c); 
positioning the mandrel and seal element in the borehole (Figs. 4a, 4b, 4c); 
providing a spring (436) positioned between the mandrel and the unconstrained portion (Figs. 4a, 4b, 4c) to urge the unconstrained portion away from the mandrel (¶ [0045]; Figs. 4a, 4b, 4c); and

Porta does not disclose the unconstrained portion is made of swellable material and the spring force of the spring. Resink teaches an unconstrained portion (12b, 12c) of a cup seal (10) is made of swellable material (¶ [0027]) that swells away from a mandrel (100) and against a borehole to form a cup (Fig. 5; ¶ [0015, 0027, 0037, 0058]). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the swellable material of Resink for the material of Porta since doing so would perform the same predictable result of forming a seal. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of filing to substitute the swellable material of Resink for the material of Porta, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
The combination of Porta and Resink does not teach the spring having a spring force less than a yield strength of the swellable material when the swellable material is in an unswelled condition.
It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the spring force limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	
With respect to claim 16: Porta from the combination of Porta and Resink further teaches energizing the packer comprises pressurizing (fluid enters which increases pressure; ¶ [0045-46]) a space (448) between the unconstrained portion and the mandrel (Figs. 4a, 4b, 4c).
With respect to claim 17: All aspects of the claimed invention are taught as discussed in the rejection of claim 2 above.
With respect to claim 19: Porta discloses an apparatus comprising: 
a mandrel (404);
a packer (400), the packer including: 
a constrained portion (424, 410, 405) coupled to the mandrel (Figs. 4A, 4b, 4c); and 
an unconstrained portion (422) coupled to the constrained portion (Figs. 4a, 4b, 4c), wherein the unconstrained portion is free to move with respect to the mandrel (Fig. 4c); and 
a spring (436) positioned between the mandrel and the unconstrained portion (Figs. 4a, 4b, 4c) to urge the unconstrained portion away from the mandrel (¶ [0045]; Figs. 4a, 4b, 4c).
Porta does not disclose the constrained and unconstrained portions are made of swellable material or the spring force of the spring. Resink teaches constrained (12a, 12d) and unconstrained (12b, 12c) portions of a cup seal (10) is made of swellable material (¶ [0027]). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the swellable material of Resink for the material of Porta since doing so would perform the same predictable result of forming a seal. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of filing to substitute the swellable material of Resink for the material of Porta, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  It is also common knowledge to choose a material 
The combination of Porta and Resink does not teach the spring having a spring force less than a yield strength of the swellable material when the swellable material is in an unswelled condition.
It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the spring force limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	
With respect to claim 20: Resink from the combination of Porta and Resink further teaches the constrained portion is integral with the unconstrained portion (Figs. 4-5; ¶ [0027]). It would have been obvious to one having ordinary skill in the art at the time of filing to have the constrained portion of Porta and Resink be integral with the unconstrained portion as taught by Resink, since it has been held that forming in one piece an article which was formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).

Claims 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Porta Resink as applied to claims 1 and 13 above, and further in view of Solhaug (US 2015/0144326).
With respect to claim 3: Resink from the combination of Porta and Resink further teaches the unconstrained portion is made from a material that swells from contact with a fluid (¶ [0015, 0027]). The combination of Porta and Resnick does not disclose the unconstrained portion is made from a 
With respect to claim 4: Resink from the combination of Porta and Resink further teaches the constrained portion is made from a material that swells from contact with a fluid (¶ [0015, 0027]). The combination of Porta and Resnick does not disclose the constrained portion is made from a material selected from the group consisting of a non-swelling material, a water-swelling rubber, a water-contracting rubber, and an oil-swelling rubber. Solhaug teaches oil-swelling rubber are known in the art (¶ [0038]). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the oil-swelling rubber of Solhaug for the generic fluid-swelling material of Resink since doing so would perform the same result of swelling in response to a fluid in a wellbore to form a seal.
With respect to claim 15: Resink from the combination of Porta and Resink further teaches the constrained portion is made from a material that swells from contact with a fluid (¶ [0015, 0027]). The combination of Porta and Resnick does not disclose energizing the packer includes exposing the unconstrained portion to one or more of: water-based fluid, oil-based fluid, or heat. Solhaug teaches oil-swelling rubber that are energized when exposed to oil-based fluids are known in the art (¶ [0038]). It would be obvious to one having ordinary skill in the art at the time of filing to substitute the oil-swelling rubber and oil-based fluid of Solhaug for the generic fluid-swelling material and generic fluid of Porta and Resink since doing so would perform the same result of swelling in response to a fluid in a wellbore to form a seal.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Porta and Resink as applied to claim 1 above, and further in view of Rummel (US 6,640,893).
With respect to claim 9: The combination of Porta and Resink teaches all aspects of the claimed invention except for the constrained portion has a first constrained portion part integral with a first end of the unconstrained portion and a second constrained portion part integral with a second end of the unconstrained portion. Rummel teaches it is known in the art for a packer to have a first constrained portion part (lower part of 5 between 13 and 7 in Fig. 1) integral with a first end of an unconstrained portion (part of 5 between upper and lower 13 in Fig. 1) and a second constrained portion part (upper part of 5 between 13 and 7 in Fig. 1) integral with a second end of the unconstrained portion (part of 5 between upper and lower 13 in Fig. 1). It would be obvious to one having ordinary skill in the art at the time of filing to combine the dual constrained portions of Rummel with the invention of Porta and Resink since doing so is one of a finite number of options. Packers can be constrained at two ends, at one end or along the entire length. It is within the ordinary skill in the art at the time of filing to select from a finite number options. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
With respect to claim 10: Porta from the combination of Porta, Resink, and Rummel further teaches a pressure port (444) into a space between the mandrel and the unconstrained portion (Figs. 4a, 4b, 4c) through one or more of: the mandrel, the unconstrained portion, the constrained portion (through 410; Figs. 4a, 4b, 4c), or a coupling between the unconstrained portion and the first end of the unconstrained portion.
With respect to claim 11: Porta from the combination of Porta, Resink, and Rummel further teaches a pressure source (source of solvent; ¶ [0046]) coupled (gains access to the pressure port, 444, through 414 so it is fluidly coupled; ¶ [0046]) to the pressure port (Figs. 4a, 4b, 4c), wherein the pressure source is one of: internal to the mandrel or outside the mandrel (Figs. 4a, 4b, 4c; ¶ [0045-46]).	

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Porta Resink as applied to claim 13 above, and further in view of Klug (US 2009/0205841).
With respect to claim 14: The combination of Porta and Resink teaches all aspects of the claimed invention except for binding the unconstrained portion with a dissolvable material. Klug teaches it is known in the art to bind a swellable material (28; ¶ [0026]) with a dissolvable material (30; ¶ [0028, 0034, 0039, 0040]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the binding of the unconstrained portion with a dissolvable material of Klug with the invention of Porta and Resink since doing so would allow more control over when and how the swellable material swells (¶ [0008, 0030, 0037]).

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672